Citation Nr: 1419663	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2012, the Veteran and his friend testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.  In October 2012, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


FINDINGS OF FACT

1. In a February 1971 rating decision, the RO denied entitlement to service connection for a low back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final February 1971 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3. The evidence is at least in relative equipoise as to whether degenerative disc disease of the lumbosacral spine is etiologically related to active duty.
CONCLUSIONS OF LAW

1. The February 1971 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim of entitlement to service connection for a low back disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for a low back disability following the February 1971 rating decision.  Thus, it is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Although in the RO found in April 2010 that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  As the February 1971 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the February 1971 rating decision, the RO denied the Veteran's claim because the evidence did not reflect a current low back disability for service connection purposes.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 1971 rating decision that addresses this basis.

Evidence submitted and obtained since the February 1971 rating decision includes a February 2010 VA examination report, private treatment records, and lay statements.  Specifically, the February 2010 VA examiner diagnosed degenerative joint disease of the lumbar spine, and private treatment records reflect diagnoses that include degenerative change in the lumbar facet joints, a herniated disc lumbar spine, and degenerative disc disease of the lumbosacral spine.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  This evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it address whether the Veteran has a current low back disability for purposes of service connection.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  

Service Connection

The Veteran asserts that he has a low back disability as the result of two events that occurred during active duty.  First, he contends that he injured his low back when he slipped off the back of an amphibious tractor in 1969.  Second, he reports that he hurt his lower back repeatedly lifting five-gallon oil cans while serving at Camp Lejeune.  The Veteran claims that he has experienced low back pain continuously since the two in-service injuries.

As noted above, the record contains multiple diagnoses related to a low back disability, to include degenerative disc disease of the lumbosacral spine, during the pendency of the appeal.  Therefore, the Board finds the Veteran has established a current low back disability for service connection purposes.  With respect to an in-service injury or event, a May 1970 service treatment record shows the Veteran reported having had back pain for two weeks.  He was taken off duty for 24 hours.  In addition, an August 1970 report of medical examination reflects a finding of lordosis with occasional symptoms.  As such, the Board finds the record contains some evidence of an in-service event for purposes of service connection.

As such, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In this case, the evidence includes two conflicting, competent medical opinions.  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Following the February 2010 VA examination, a VA physician opined that it was more likely than not that the Veteran's degenerative joint disease of the lumbar spine was not related to active duty.  The VA physician noted the service treatment record showing a two-week history of back pain.  However, the VA physician found it significant that following service, the Veteran worked for many years in automotive repair.  The VA physician stated that back symptoms are frequent for young individuals and are self-limited.  Because the Veteran's back was well enough to be gainfully employed for many years after separation from service, the VA physician found the Veteran's current degenerative joint disease was more likely related to aging and activities in the past 30 years following active duty.

Conversely, a private physician, Dr. A. Clague, opined it was "as likely as not/more likely" that the Veteran's current condition of chronic neurogenic low back pain resulting from progressive osteoarthritis and degenerative disc disease of the lumbosacral spine was related to his military service, as it had its first clear cut onset while he served in the United States Marine Corps.  Dr. Clague reported that he had reviewed the Veteran's records, to include his service treatment records, private treatment records, and VA examination report, and could clearly correlate the onset of the Veteran's low back pain during service and its relationship to his current condition.  From the record, Dr. Clague found the first notation of development was identified after the Veteran lifted five-gallon oil cans and that from that time and throughout the remainder of service, the Veteran continued to experience brief episodes of low back pain, which indicated the process had been set in motion and merely continued from the time it began in service until today.

Here, the Board affords some probative value to each of the two competent medical opinions of record.  Both physicians appear to have reviewed the pertinent evidence, as they cited to specific findings concerning the Veteran's in-service complaints and post-service records.  38 C.F.R. § 3.159(c)(4) (2013); Barr v Nicholson, 21 Vet. App. 303 (2007).  In addition, both physicians provided adequate rationale for the opinions stated, which were based upon physical examination of the Veteran.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether degenerative disc disease of the lumbosacral spine is etiologically related to active duty.  As such, service connection for degenerative disc disease of the lumbosacral spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


